Matter of Walker v David (2016 NY Slip Op 01573)





Matter of Walker v David


2016 NY Slip Op 01573


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


402 400829/14

[*1]In re Selwyn Walker, Petitioner-Appellant,
vJonathan David, Respondent-Respondent.


Selwyn Walker, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondent.

Judgment, Supreme Court, New York County (Shlomo Hagler, J.), entered November 28, 2014, denying the petition seeking to compel respondent to disclose documents pursuant to the Freedom of Information Law (FOIL), and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
This proceeding is time-barred (see CPLR 217[1]). On December 6, 2013, the New York City Police Department's Records Access Appeals Officer denied petitioner's FOIL request. Petitioner attempted to commence an article 78 proceeding challenging that determination in Supreme Court, Genesee County, but that court rejected petitioner's filings, informing him that he must file his proceeding in New York or Queens County, pursuant to CPLR 506(b), 7804(b). Thereafter, petitioner commenced the instant proceeding on June 6, 2014, more than four months after the denial of his administrative appeal (see Matter of Swinton v Record Access Officers for City of N.Y. Police Dept., 198 AD2d 165 [1st Dept 1993]). The filing of petitioner's papers was effective upon their physical receipt by Supreme Court, New York County (see Matter of Grant v Senkowski, 95 NY2d 605, 609 [2001]), and this Court has no discretion to extend the statute of limitations (see Matter of Clemons v New York City Hous. Auth., 110 AD3d 500 [1st Dept 2013]; see also CPLR 201). Petitioner's contention that Genesee County Supreme Court's ruling on venue was improper is not relevant to the untimeliness of this proceeding.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK